UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant[] Check the appropriate box: []Preliminary Information Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) [X]Definitive Information Statement ALLIANZ VARIABLE INSURANCE PRODUCTS TRUST (Name of Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1)Title of each class of securities to whichtransaction applies: 2)Aggregate number of securities to which transaction applies: 3)Per unit price or other underlying value oftransaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4)Proposed maximum aggregate value of transaction: 5)Total fee paid: [] Fee paid previously with preliminary materials. []Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsettingfee was paid previously. Identify the previous filing by registrationstatement number, or the Form or Schedule and the date of its filing. 1) Form, Schedule or Registration Statement No.: 2) Amount Previously Paid: 3) Filing Party: 4) Date Filed: ALLIANZ VARIABLE INSURANCE PRODUCTS TRUST AZL® VAN KAMPEN EQUITY AND INCOME FUND AZL® VAN KAMPEN GROWTH AND INCOME FUND 5701 Golden Hills Drive Minneapolis, Minnesota 55416-1297 August 1, 2010 Dear Contract Owner: We are sending you this information statement because you own a variable annuity contract or a variable life insurance policy issued by Allianz Life Insurance Company of North America or Allianz Life Insurance Company of New York. As a contract owner, you are an indirect participant in the AZL Van Kampen Equity and Income Fund or the AZL Van Kampen Growth and Income Fund (which we will refer to as the “Funds”). There is no action required on your part. We want to inform you of a change affecting the Funds; as a result of a sale affecting the Funds’ subadviser, the Board of Trustees of the Allianz Variable Insurance Products Trust approved a new subadviser for the Funds. On June 1, 2010, Invesco Ltd. acquired substantially all of the retail asset management business of Morgan Stanley Investment Management, including the part of the asset management business of Van Kampen Asset Management (“VKAM”) that subadvised the Funds. As a result, Invesco Advisers, Inc. (“Invesco”), which is an indirect wholly-owned subsidiary of Invesco Ltd., now serves as the Funds’ subadviser, replacing VKAM. The Board approved Invesco as the Funds’ new subadviser on the recommendation of Allianz Investment Management LLC, the Fund’s investment manager. The investment manager’s recommendation was based on several factors, including: • Invesco will provide the same portfolio management services to the Funds as VKAM provided; • All but one member of the Funds’ portfolio management teams transferred to Invesco in connection with the sale and will continue to manage the Funds’ assets; • The subadvisory agreement with Invesco will be substantively the same as the prior subadvisory agreement with VKAM, and the subadvisory fees paid to Invesco will be the same as were paid previously to VKAM; and • The reputation, financial strength and resources of Invesco and its parent Invesco Ltd. The Board took this action pursuant to an exemptive order received by the Trust and the manager from the U.S. Securities and Exchange Commission that permits the Board generally to approve a change in the Funds’ subadviser, upon recommendation of the manager, without shareholder approval. Please take the time to review the enclosed information statement which describes these changes to the Funds. We are not asking you for a proxy and you are requested not to send us a proxy. If you have any questions, please feel free to contact the Allianz Service Center at (800) 624-0197. Sincerely, /s/ Jeffrey Kletti Jeffrey Kletti Chairman and President Allianz Variable Insurance Products Trust ALLIANZ VARIABLE INSURANCE PRODUCTS TRUST AZL® VAN KAMPEN EQUITY AND INCOME FUND AZL® VAN KAMPEN GROWTH AND INCOME FUND 5701 Golden Hills Drive Minneapolis, Minnesota 55416-1297 August 1, 2010 INFORMATION STATEMENT INTRODUCTION This information statement is being sent on behalf of the Board of Trustees (the “Board” or the “Trustees”) of Allianz Variable Insurance Products Trust (the “Trust”) by Allianz Life Insurance Company of North America and Allianz Life Insurance Company of New York (together, “Allianz”) to owners of certain variable annuity contracts or variable life insurance policies (“Contracts”) issued by Allianz. At an in-person meeting held on February 20, 2010, the Board considered a recommendation by Allianz Investment Management LLC (the “Manager”), the investment adviser to the AZL Van Kampen Equity and Income Fund (the “Equity and Income Fund”) and the AZL Van Kampen Growth and Income Fund (the “Growth and Income Fund”) (the Equity and Income Fund and the Growth and Income Fund may each be referred to as a “Fund” and collectively as the “Funds”), to approve a subadvisory agreement (the “Invesco Agreement”) between the Manager and Invesco Advisers, Inc. (“Invesco”). Under the Invesco Agreement, Invesco would replace Van Kampen Asset Management (“VKAM”) as subadviser to the Funds. The subadviser change was necessitated by the then-pending acquisition by Invesco Ltd. of substantially all of the retail asset management business of Morgan Stanley Investment Management, including the part of the asset management business of VKAM that subadvised the Funds. At the February 20 meeting, the Board voted unanimously to approve the Invesco Agreement. The Invesco Agreement became effective as to the Funds on June 1, 2010, the date on which Invesco became the subadviser. At the meeting, the Board reviewed materials furnished by the Manager pertaining to Invesco and the Invesco Agreement. The Board approved the Invesco Agreement without shareholder approval pursuant to an exemptive order issued to the Trust and the Manager by the U.S. Securities and Exchange Commission (the “SEC”) on September 17, 2002 (the “Order”). The Order permits the Board, upon the recommendation of the Manager, to hire new subadvisers and to make certain other changes to existing subadvisory agreements, without obtaining shareholder approval. Pursuant to the terms of the Order, this information statement is being provided to owners of Contracts who, by virtue of their ownership of the Contracts, beneficially owned shares of the Funds at the close of business on June 1, 2010. This information statement describes the circumstances surrounding the Board’s approval of the Invesco Agreement and provides you with an overview of the terms of the Invesco Agreement. You do not need to take any action; this statement is provided for information only. WE ARE NOT ASKING YOU FOR A PROXY, AND YOU ARE REQUESTED NOT TO SEND US A PROXY. 1 BACKGROUND INFORMATION Allianz Variable Insurance Products Trust (the “Trust”) The Trust is a Delaware statutory trust of the series type organized under an Agreement and Declaration of Trust dated July 13, 1999, and is registered with the SEC under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Trust is comprised of 31 separate investment portfolios including the Funds, each of which is, in effect, a separate mutual fund. Shares of the Funds, which are subject to a 12b-1 distribution fee in the amount of 0.25% of average daily net assets, are available for certain Contracts that offer the Funds as investment options. In addition, the Allianz Variable Insurance Products Fund of Funds Trust (the “FOF Trust”) may invest in shares of the Funds according to the principal investment strategies of each of its series. Both the Trust and the FOF Trust currently offer their shares to one or more separate accounts of Allianz as funding vehicles for the Contracts issued by Allianz through the separate accounts. The Trust does not offer its shares directly to the public. Each separate account, like the Trust, is registered with the SEC as an investment company, and a separate prospectus, which accompanies the prospectus for the Trust, describes the Contracts issued through the separate accounts. Administrator and Principal Underwriter Citi Fund Services Ohio, Inc. (“CFSO”), whose address is 3435 Stelzer Road, Columbus, Ohio 43219-3035, serves as the Funds’ administrator, transfer agent, and fund accountant. Administrative services of CFSO include providing office space, equipment, and clerical personnel to the Funds and supervising custodial, auditing, valuation, bookkeeping, and dividend disbursing services. Allianz Life Financial Services, LLC (“ALFS”), whose address is 5701 Golden Hills Drive, Minneapolis, Minnesota 55416, serves as the Funds’ principal underwriter. ALFS is affiliated with the Manager. ALFS receives 12b-1 fees directly from the Funds, plus a Trust-wide annual fee of $42,500, paid by the Manager from its profits and not by the Trust, for recordkeeping and reporting services. For the fiscal year ended December31, 2009, the Equity and Income Fund and the Growth and Income Fund paid ALFS $476,144 and $407,094 respectively, in 12b-1 fees. Pursuant to separate agreements between the Funds and the Manager, the Manager provides a Chief Compliance Officer (“CCO”) and certain compliance oversight and filing services to the Trust. Under these agreements the Manager is entitled to an amount equal to the portion of the compensation and certain other expenses related to the individuals performing the CCO and compliance oversight services, as well as $75.00 per hour for time incurred in connection with the preparation and filing of certain documents with the SEC. The fees are paid to the Manager on a quarterly basis. For the fiscal year ended December31, 2009, the Equity and Income Fund and the Growth and Income Fund paid the Manager administrative and compliance service fees of $10,254 and $8,391, respectively. Allianz Investment Management LLC (the “Manager”) The Manager serves as the Trust’s investment manager pursuant to an investment management agreement originally approved by the Board on April 11, 2001 (the “Investment Management Agreement”). Pursuant to an amended and restated subadvisory agreement dated October 26, 2009, between the Manager and VKAM (the “VKAM Agreement”), VKAM served as the Funds’ subadviser until Invesco began serving as the Funds’ subadviser on June 1, 2010. The Equity and Income Fund’s initial sole shareholder, Allianz Life Insurance Company of North America, approved the Investment Management Agreement and a subadvisory agreement between the Manager and VKAM with respect to the Fund on May 1, 2004. The Growth and Income Fund’s initial sole shareholder, Allianz Life Insurance Company of North America, approved the Investment Management Agreement and a subadvisory agreement between the Manager and VKAM with respect to the Fund on May 1, 2001. Because each Fund’s initial sole shareholder approved the Investment Management Agreement and the Fund’s initial subadvisory agreement, it has not been necessary for either Fund subsequently to seek shareholder approval of the subadvisory agreements. The Manager is a registered investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”). The Manager is a wholly owned subsidiary of Allianz Life Insurance Company of North America; its principal business address is 5701 Golden Hills Drive, Minneapolis, Minnesota 55416. 2 The Manager is responsible for the overall management of the Trust and for retaining subadvisers (and sub-subadvisers) to manage the assets of each fund of the Trust according to its investment objective and strategies. The Manager has engaged one or more subadvisers for each Fund to act as the Fund’s investment subadviser to provide day-to-day portfolio management. As part of the Manager’s duties to recommend and supervise the Funds’ subadviser, the Manager is responsible for communicating performance expectations to the subadviser, evaluating the subadviser, and recommending to the Board whether the subadviser’s contract with the Trust should be renewed, modified, or terminated. The Manager regularly provides written reports to the Board describing the results of its evaluation and monitoring functions. Each Fund pays a fee based on average daily net assets, computed daily and paid monthly, to the Manager for the services provided and the expenses assumed by the Manager pursuant to the Investment Management Agreement at the following rates: AZL Van Kampen Equity and Income Fund Average Daily Net AssetsRate All assets 0.75% AZL Van Kampen Growth and Income Fund Average Daily Net AssetsRate First $100 million0.775% Next $150 million0.750% Next $250 million0.725% Thereafter (all assets over $500 million)0.675% The Manager may periodically elect to voluntarily waive or limit all or a portion of its fee with respect to a Fund in order to increase the net income of the Fund available for distribution as dividends. In this regard, the Manager has entered into an agreement with the Funds to reduce, on a temporary voluntary basis, the management fee to the following rates: AZL Van Kampen Equity and Income Fund Average Daily Net AssetsRate First $100 million0.70% Next $100 million0.675% Thereafter (all assets over $200 million)0.65% AZL Van Kampen Growth and Income Fund Average Daily Net AssetsRate First $100 million0.675% Thereafter (all assets over $100 million)0.650% The Manager has also entered into a separate agreement (the “Expense Limitation Agreement”) with the Funds pursuant to which the Manager has agreed to waive or limit its fees and to assume other expenses to the extent necessary to limit the total annual operating expenses of each Fund, as a percentage of average daily net assets, to 1.20%, through April 30, 2011. Section 15(a) of the 1940 Act generally requires that a majority of a fund’s outstanding voting securities approve any subadvisory agreement for the Fund. However, the Order permits the Board generally to approve a change in the Fund’s subadviser, or to make certain other changes to existing subadvisory agreements, upon the recommendation of the Manager, without shareholder approval. Pursuant to the Order, the Manager may change subadvisers or make certain other changes to existing subadvisory agreements without imposing the costs and delays of obtaining shareholder approval. Investment Subadviser Replacement of Van Kampen Asset Management with Invesco Advisers, Inc. At a meeting held on February 20, 2010, the Board considered a recommendation by the Manager to approve a subadvisory agreement between the Manager and Invesco whereby Invesco would replace VKAM as subadviser to the Funds. This change was necessitated by the then-pending acquisition by Invesco Ltd. of substantially all of the retail asset management business of Morgan Stanley Investment Management, including the part of the asset management business of VKAM that subadvised the Funds. At the February 20 meeting, the Board reviewed materials furnished by the Manager pertaining to Invesco and voted unanimously to approve the Invesco Agreement, 3 with respect to the Funds, at an effective date to be selected by officers of the Trust. The Invesco Agreement became effective as to the Funds on June 1, 2010. Invesco Advisers, Inc. (“Invesco”) is located at 1555 Peachtree, N.E., Atlanta, GA 30309. Invesco, as successor in interest to multiple investment advisers, has been an investment adviser since 1976. Today, Invesco advises or manages investment portfolios, including the Funds, encompassing a broad range of investment objectives. Invesco is an indirect wholly owned subsidiary of Invesco Ltd. Total net assets under the management of Invesco Ltd. and its affiliates was approximately $423.1 billion at December 31, 2009. The names and principal occupations of the directors and principal executive officers of Invesco are set forth in the following table. The address of each such individual is 1555 Peachtree, N.E., Atlanta, GA 30309, which is also the mailing address of Invesco. Name Principal Occupation David Alexander Hartley Treasurer And Chief Accounting Officer Jeffrey Howard Kupor Senior Vice President Todd Lawrence Spillane Chief Compliance Officer And Senior Vice President Gregory Mark Armour Director, Co-President & Co-Chief Executive Officer Kevin Michael Carome Director & Secretary Loren Michael Starr Director & Chief Financial Officer Philip Taylor Director, Co-President & Co-Chief Executive Officer Lance Allen Rejsek Anti-Money Laundering Compliance Officer Annette Janecka Lege Controller Michael Kevin Cronin Senior Vice President Kirk Frederick Holland Senior Vice President Karen Dunn Kelley Senior Vice President Leslie Ann Schmidt Senior Vice President Andrew Ryan Schlossberg Senior Vice President Gary Kevin Wendler Senior Vice President John Mark Zerr Senior Vice President Frederick Robert Meyer Senior Investment Officer David Alan Ridley Senior Vice President David Colvin Warren Senior Vice President The Funds’ portfolio management teams largely transferred to Invesco in connection with the sale, and the Funds’ portfolio managers remain the same, with one exception. Sanjay Verma, a member of the Taxable Fixed Income team for the Equity and Income Fund at VKAM, did not transfer to Invesco. His responsibilities with the Equity and Income Fund are now handled by Chuck Burge, Senior Portfolio Manager, and Cynthia Brien, Portfolio Manager, as set out below. The Equity and Income Fund is managed by members of Invesco’s Equity Income and Taxable Fixed Income teams. The Equity Income and Taxable Fixed Income teams consist of portfolio managers and analysts. Current members of the teams jointly and primarily responsible for the day-to-day management of the Fund’s portfolio are Thomas B. Bastian, Mary Jayne Maly, James O. Roeder, Mark J. Laskin, Sergio Marcheli, Chuck Burge, and Cynthia Brien. Mr. Bastian is the lead portfolio manager of the Equity and Income Fund. Messrs. Roeder and Laskin, and Ms. Maly assist Mr. Bastian in the management of the equity holdings in the Fund. Mr. Marcheli manages the cash position in the Fund, submits trades, and aids in providing research. Mr. Bastian is responsible for the execution of the overall strategy of the Fund. 4 The Growth and Income Fund is managed by members of Invesco’s Equity Income team. The Equity Income team consists of portfolio managers and analysts. Current members of the team jointly and primarily responsible for the day-to-day management of the Fund’s portfolio are Thomas B. Bastian, Mary Jayne Maly, James O. Roeder, Mark J. Laskin, and Sergio Marcheli. Mr. Bastian is the lead portfolio manager of the Growth and Income Fund. Messrs. Roeder and Laskin, and Ms. Maly assist Mr. Bastian in the management of the Fund. Mr. Marcheli manages the cash position in the Fund, submits trades, and aids in providing research. Mr. Bastian is responsible for the execution of the overall strategy of the Fund. Mr. Bastian has worked for Invesco and its predecessor since 2003 and joined the team managing the Funds in 2004. Mr. Laskin has worked for Invesco and its predecessor since October 2000 and began managing the Funds in January 2007. Mr. Marcheli has worked for Invesco and its predecessor since 2002 and has managed the Funds since 2004. Mr. Roeder has worked for Invesco and its predecessor since 1999 and has managed the Funds since 2004. Ms. Maly has been associated with Invesco and its predecessor in an investment management capacity since 2003 and has been managing the Funds since July 2008. Mr. Burge has been associated with Invesco and/or its affiliates since 2002 and began managing the Equity and Income Fund in June 2010. Ms. Brien has been associated with Invesco and/or its affiliates since 1996 and began managing the Equity and Income Fund in June 2010. No person who is an officer or trustee of the Trust is an officer, employee, or director of Invesco. Invesco currently serves as investment adviser or subadviser for the following funds, each of which is registered with the SEC under the 1940 Act and has an investment objective substantially similar to the investment objective of the Equity and Income Fund: Fund Rate of Management Fee Management Fee Waiver or Expense Reimbursement Net Assets of Fund at Dec. 31, 2009 ING Partners, Inc.-ING Van Kampen Equity and Income Portfolio(1) 0.30% first $250m 0.25% next $300m 0.20% thereafter No $806 million Invesco Van Kampen Equity and Income Fund 0.50% first $150m 0.45% next $100m 0.40% next $100m 0.35% thereafter Invesco, as the adviser to the fund, has contractually agreed to waive its advisory fees or reimburse expenses of the fund to the extent necessary so that the fund may limit its total annual fund operating expenses for Class A shares to 0.82% $11,956 million(2) Invesco Van Kampen V.I. Equity and Income Fund 0.50% first $150m 0.45% next $100m 0.40% next $100m 0.35% thereafter Invesco, as the adviser to the fund, has contractually agreed to waive its advisory fees or reimburse expenses of the fund to the extent necessary so that the fund may limit its total annual fund operating expenses for Class A shares to 0.70% $642 million (1)Invesco commenced managing the fund effective June 1, 2010. (2)The figure contained in the table reflects the net assets of the applicable predecessor fund, which merged into its corresponding shell fund on the Invesco Fund platform effective June 1, 2010. 5 Invesco currently serves as investment adviser or subadviser for the following funds, each of which is registered with the SEC under the 1940 Act and has an investment objective substantially similar to the investment objective of the Growth and Income Fund: Fund Rate of Management Fee Management Fee Waiver or Expense Reimbursement Net Assets of Fund at Dec. 31, 2009 ING Investors Trust: ING Van Kampen Growth and Income Portfolio(1) 0.50% first $100m 0.40% next $100m 0.30% next $100m 0.25% next $700m 0.20% thereafter No $642 million Invesco Van Kampen Growth and Income Fund 0.50% first $150m 0.45% next $100m 0.40% next $100m 0.35% thereafter Invesco, as the adviser to the fund, has contractually agreed to waive its advisory fees or reimburse expenses of the fund to the extent necessary so that the fund may limit its total annual fund operating expenses for Class A shares to 0.88% $6,315 million(2) Invesco Van Kampen V.I. Growth and Income Fund 0.60% first $500m 0.55% thereafter Invesco, as the adviser to the fund, has agreed to waive its advisory fees or reimburse expenses of the fund to the extent necessary so that the fund may maintain its total operating expenses for Series I shares at 0.62% $1,667 million(2) (1)Invesco commenced managing the fund effective June 1, 2010. (2)The figure contained in the table reflects the net assets of the applicable predecessor fund, which merged into its corresponding shell fund on the Invesco Fund platform effective June 1, 2010. INVESTMENT SUBADVISORY AGREEMENT Information Concerning the Invesco Agreement The Invesco Agreement is substantively the same as the VKAM Agreement and requires Invesco to perform essentially the same services as provided previously by VKAM. Accordingly, the Funds will receive subadvisory services from Invesco that are substantially the same as those provided by VKAM. The Invesco Agreement provides that, subject to supervision by the Manager and the Board, Invesco shall have discretion to manage the investment of each Fund’s assets in accordance with the applicable limits and requirements set forth in (i) each Fund’s prospectus and statement of additional information, (ii) instructions and directions of the Manager and the Board communicated to Invesco in writing, (iii) the requirements of the 1940 Act, the Internal Revenue Code of 1986 and all other applicable federal and state laws and regulations, (iv) the procedures and standards established in accordance with the Investment Management Agreement, and (v) any of Invesco’s policies and procedures as communicated to the Funds or the Manager. Unless the Manager gives written instructions to the contrary, Invesco is responsible to vote, or abstain from voting, all proxies with respect to companies whose securities are held by the Funds, using its best good faith judgment to vote, or abstain from voting, in a manner that serves the best interests of the Funds. Invesco selects the broker-dealers (including broker-dealers affiliated with the Manager or Invesco) through which the Funds will place investment orders, provided that such orders are consistent with the Funds’ brokerage policy, conform with federal securities laws and are consistent with Invesco’s responsibility to seek best execution. In assessing the best execution available for any transaction, Invesco may, to the extent permitted by applicable law, consider the research provided by, and the financial responsibility of, the broker-dealer. When Invesco deems the purchase or sale of a security to be in the best interest of one or more of the Funds as well as one or more of its other clients, Invesco, as permitted by applicable law, may aggregate the securities to be sold or purchased. In such event, Invesco will allocate such securities, as well as the expenses incurred in the transaction, in 6 a manner Invesco considers to be, over time, equitable and consistent with its fiduciary obligations to the Funds and to its other clients. Invesco will maintain such books and records as are required under the 1940 Act and as are necessary for the Manager to meet its record keeping obligations and will provide the Board, the Manager and the Funds’ custodian and administrator with such periodic and special reports as may be requested from time to time. The Invesco Agreement permits Invesco to employ, delegate or associate itself with other persons to assist Invesco in performing its obligations under the Invesco Agreement, provided that any delegation is permitted by law, is done with prior written notice to the Manager, and does not result in any such person serving as an “investment adviser” to a Fund within the meaning of the 1940 Act. Invesco remains liable for the performance of its obligations under the Invesco Agreement and for any acts or omissions of such other person. The Invesco Agreement provides that Invesco is not liable for any loss sustained by the Funds, the Manager or any shareholder of a Fund for the services which Invesco may render or fail to render under the Invesco Agreement, except that Invesco may be liable (i) by reason of its willful misfeasance, bad faith, or gross negligence in the performance of its duties, or by reason of its reckless disregard of its obligations and duties under the Invesco Agreement, or (ii) to the extent otherwise provided in the Securities Act of 1933, the 1940 Act or the Advisers Act. The Invesco Agreement provides for an initial term of two years from the date of execution. Thereafter, the Invesco Agreement may be renewed for successive periods of 12 months each with respect to any Fund, provided that such continuance is specifically approved at least annually (i) by a vote of a majority of the Board members who are not parties to this Agreement or interested persons (as defined in the 1940 Act) of any such party, and (ii) by the Board or by a vote of the holders of a majority of the outstanding voting securities (as defined in the 1940 Act) of the Fund. The Invesco Agreement may be terminated with respect to any Fund at any time, without the payment of any penalty, by the Board or by vote of a majority of the outstanding voting securities (as defined in the 1940 Act) of one or more of the Funds on 60 days’ written notice to Invesco. The Manager may terminate the Invesco Agreement, without payment of any penalty, (i) upon 60 days' written notice to Invesco; (ii) upon any uncured material breach by Invesco of any representations and warranties in the Agreement; or (iii) immediately if, in the reasonable judgment of the Manager, Invesco becomes unable to discharge its duties and obligations under the Agreement. Invesco may terminate the Agreement at any time, without payment of any penalty, (1) upon 60 days' written notice to the Manager; or (2)upon any uncured material breach by the Manager of any representations and warranties in the Agreement. The Invesco Agreement also terminates automatically in the event of its assignment (as defined in the 1940 Act) or upon the termination of the Investment Management Agreement. Invesco’s services under the Invesco Agreement are not exclusive. Invesco is permitted to provide the same or similar services to other clients. The Invesco Agreement provides that for the services provided and the expenses assumed by Invesco, the Manager (out of its fees received from the Funds, in accordance with the terms of the Investment Management Agreement) will pay Invesco a fee based on average daily net assets. The subadvisory fee is accrued daily and paid to Invesco monthly. The Invesco Agreement fee rates, which are identical to the fee rates under the VKAM Agreement, are: AZL Van Kampen Equity and Income Fund Average Daily Net AssetsRate All assets0.45% AZL Van Kampen Growth and Income Fund Average Daily Net AssetsRate First $100 million0.425% Next $150 million0.400% Next $250 million0.375% Thereafter (all assets over $500 million)0.325% For the Growth and Income Fund, the minimum fee payable per calendar year is $100,000. Advisory and Subadvisory Fees AZL Van Kampen Equity and Income Fund For the fiscal year ended December 31, 2009, the Manager earned $1,428,433 under the Investment Management Agreement. No prior expenses waived by the Manager under the Expense Limitation Agreement were recouped during the same period. 7 For the fiscal year ended December 31, 2009, VKAM received $858,730 for subadvisory services to the Fund. The subadvisory fee schedule under the Invesco Agreement is the same as under the VKAM Agreement. AZL Van Kampen Growth and Income Fund For the fiscal year ended December 31, 2009, the Manager earned $1,246,284 under the Investment Management Agreement. No prior expenses waived by the Manager under the Expense Limitation Agreement were recouped during the same period. For the fiscal year ended December 31, 2009, VKAM received $676,567 for subadvisory services to the Fund. The subadvisory fee schedule under the Invesco Agreement is the same as under the VKAM Agreement. Board Consideration of the Invesco Agreement At an in-person meeting held on February 20, 2010, the Board considered the recommendation of the Manager that Invesco replace VKAM as the Funds’ subadviser. At the meeting, the Board reviewed materials furnished by the Manager pertaining to Invesco and approved the Invesco Agreement, which became effective as to the Funds June 1, 2010. The Manager, as investment manager of all of the outstanding series of the Trust, is charged with researching and recommending subadvisers for the Trust. The Manager has adopted policies and procedures to assist it in analyzing each subadviser with expertise in a particular asset class for purposes of making the recommendation that a specific subadviser be selected. The Board reviews and considers the information provided by the Manager in deciding which investment advisers to approve. After an investment adviser becomes a subadviser, a similarly rigorous process is instituted by the Manager to monitor and evaluate the investment performance and other responsibilities of the subadviser. On October 19, 2009, Invesco Ltd. announced that it had entered into a definitive agreement to acquire substantially all of the retail asset management business of Morgan Stanley Investment Management Inc., including the part of the asset management business of VKAM that subadvised the Funds. In connection with the sale transaction, which closed on June 1, 2010, the VKAM Agreement was terminated, necessitating a new subadvisory agreement with Invesco to take effect upon the closing of the sale transaction. In anticipation of this sale transaction, the Manager reviewed and evaluated VKAM’s management of the Funds, the known details of the expected sale and the management of the Funds expected to be provided by Invesco. The Manager considered in particular the fact that the Funds’ portfolio management teams, with the exception of one fixed-income manager, would be transferring to Invesco in connection with the sale and that they would continue to manage the Funds’ assets at Invesco. As a result, the Manager concluded that the Funds could expect little or no effective change in portfolio management services and that Invesco would provide the same portfolio management services to the Funds as was provided by VKAM. The Board, including a majority of the independent Trustees, with the assistance of independent counsel to the independent Trustees, considered whether to approve the Invesco Agreement for the Funds in light of its experience in governing the Trust and working with the Manager and the subadvisers on matters relating to the mutual funds that are outstanding series of the Trust. The independent Trustees are those Trustees who are not “interested persons” of the Trust within the meaning of the 1940 Act, and are not employees of or affiliated with the Funds, the Manager, VKAM or Invesco. At least annually, the Board receives from experienced counsel who are independent of the Manager a memorandum discussing the legal standards for the Board’s consideration of proposed investment advisory or subadvisory agreements. In its deliberations, the Board considered all factors that the Trustees believed were relevant. The Board based its decision to approve the Invesco Agreement on the totality of the circumstances and relevant factors, and with a view to past and future long-term considerations. The Board approved the termination of the VKAM Agreement and determined that the Invesco Agreement was reasonable and in the best interests of the Funds, and approved Invesco as the Funds’ new subadviser. The Board’s decision to approve the Invesco Agreement reflects the exercise of its business judgment on whether to approve new arrangements and continue existing arrangements. In reaching this decision, the Board did not assign relative weights to factors discussed herein, or deem any one or group of them to be controlling in and of themselves. A rule adopted by the SEC under the 1940 Act requires a discussion of certain factors relating to the selection of investment managers and subadvisers and the approval of advisory and subadvisory fees. The factors enumerated by the SEC in the rule are set forth below in italics followed by the Board’s conclusions regarding each factor. 8 (1) The nature, extent, and quality of services provided by the Subadviser. In deciding to approve Invesco, the Board considered the reputation, financial strength and resources of Invesco and its parent Invesco Ltd., and the experience and reputation of the portfolio management teams involved with the Funds. In particular, the Board considered the fact that the Funds’ portfolio management teams, with the exception of one fixed-income manager, would transfer from VKAM to Invesco in connection with the sale and that there would therefore be continuity in portfolio management. The Board determined that, based upon the Manager’s report, the proposed change to Invesco as the subadviser likely would benefit the Funds and their shareholders. In reviewing various other matters, the Board concluded that Invesco was a recognized firm capable of competently managing the Funds; that the nature, extent and quality of services that Invesco could provide were at a level at least equal to the services provided by VKAM; that the services contemplated by the Invesco Agreement are substantially the same as those provided under the VKAM Agreement; that the Invesco Agreement contains provisions generally comparable to those of other subadvisory agreements for other mutual funds; and that Invesco is staffed with qualified personnel and had significant research capabilities. (2) The investment performance of Invesco. The Board did not receive information about the performance of Invesco in managing comparable funds. However, the Board did consider the fact that the portfolio management teams for the Funds at Invesco would be largely the same as the portfolio management teams for the Funds at VKAM. (3) The costs of services to be provided and profits to be realized by Invesco from its relationship with the Fund. The Board noted that the subadvisory fee schedule in the Invesco Agreement is the same as the subadvisory fee schedule in the VKAM Agreement. That fee schedule requires the Manager to pay Invesco an annual fee on average daily net assets, as set forth under Information Concerning the Invesco Agreement, above. The Board noted that the fee schedule in the Invesco Agreement was the result of arm’s-length negotiations between the Manager and Invesco. Based upon its review, the Board concluded that the fees proposed to be paid to Invesco were reasonable. As of February 20, 2010, Invesco had not begun to act as subadviser to the Funds, so no estimated profitability information for acting as subadviser to the Funds was received. (4) and (5) The extent to which economies of scale would be realized as the Fund grows, and whether fee levels reflect these economies of scale. The Board noted that the fee schedule for the Growth and Income Fund in the Invesco Agreement contains breakpoints that reduce the fee rate on assets above certain levels, as described above. The fee schedule for the Equity and Income Fund does not contain breakpoints. The Board considered the possibility that Invesco, or the Manager, may realize certain economies of scale as the Funds grow larger. The Board noted that in the fund industry as a whole, as well as among funds similar to the Funds, there is no uniformity or pattern in the fees and asset levels at which breakpoints, if any, apply. Depending on the age, size, and other characteristics of a particular fund and its manager’s cost structure, different conclusions can be drawn as to whether there are economies of scale to be realized at any particular level of assets, notwithstanding the intuitive conclusion that such economies exist, or will be realized at some level of total assets. Moreover, because different managers have different cost structures and models, it is difficult to draw meaningful conclusions from the breakpoints that may have been adopted by other funds. The Board also noted that the advisory agreements for many funds do not have breakpoints at all. The Trustees noted that the Manager has agreed to temporarily “cap” Fund expenses at certain levels, which could have the effect of reducing expenses as would the implementation of advisory/subadvisory fee breakpoints. The Manager has committed to continue to consider the continuation of fee “caps” and/or additional advisory/subadvisory fee breakpoints as the Funds grow larger. The Board receives quarterly reports on the level of Fund assets. The Board expects to consider whether or not to reapprove the Invesco Agreement at a meeting to be held prior to December31, 2010, and will at that time, or prior thereto, consider: (a) the extent to which economies of scale can be realized, and (b) whether the subadvisory fee schedule should be modified to reflect such economies of scale, if any. Having taken these factors into account, the Trustees concluded that the fee schedule in the Invesco Agreement was acceptable. Brokerage Transactions During the fiscal year ended December 31, 2009, the Equity and Income Fund paid aggregate brokerage fees of $202,278 and the Growth and Income Fund paid aggregate brokerage fees of $227,977. 9 Affiliated Brokerage Commissions During the fiscal year ended December 31, 2009, the Equity and Income Fund paid $7,694 in commissions to an Affiliated Broker (Morgan Stanley), which was approximately 3.8% of the amount of aggregate brokerage fees paid by the Fund during that period. During the same period, the Growth and Income Fund paid $1,997 in commissions to an Affiliated Broker (Morgan Stanley), which was less than one percent of the amount of aggregate brokerage fees paid by the Fund during that period. As defined in rules under the Securities Exchange Act of 1934, an “Affiliated Broker” is a broker that is affiliated with the Fund, the Manager, or the subadviser. RECORD OF OUTSTANDING SHARES The number of shares of the Funds outstanding at the close of business on June 1, 2010, is listed in the table below. The officers and trustees of the Trust cannot directly own shares of the Funds and they cannot beneficially own shares of the Funds unless they purchase Contracts issued by Allianz. At June 1, 2010, the officers and trustees of the Trust as a group beneficially owned less than one percent of the outstanding shares of each Fund. In addition to directly owning shares of the Funds, Allianz and its separate accounts own shares of the Funds indirectly through ownership of shares of the FOF Trust, which is permitted to invest in shares of the Funds. Accordingly, Allianz, directly and indirectly through its separate accounts, was the only shareholder of the Funds at June 1, 2010. To the best knowledge of the Funds, no person other than Allianz, owned, of record or beneficially, 5% or more of the outstanding shares of the Funds at June 1, 2010. Information relating to direct ownership in the Funds by Allianz is provided below: At June 1, 2010 Fund Shares Outstanding Allianz Life Insurance Company of North America (Shares / Percent of Shares Outstanding) Allianz Life Insurance Company of New York (Shares / Percent of Shares Outstanding FOF Trust (Shares / Percent of Shares Outstanding AZL Van Kampen Equity and Income Fund 24,028,074 / 96.2% 957,797 / 3.8% AZL Van Kampen Growth and Income Fund 17,980,368 / 73.0% 474,009 / 1.9% 6,187,375 / 25.1% REPORTS AVAILABLE The Funds will furnish, without charge, a copy of their most recent annual report to shareholders and their most recent semi-annual report to shareholders to a Contract owner upon request. Such requests should be directed to Allianz VIP Trust, 3435 Stelzer Road, Columbus, Ohio 43219, if made by mail, and to 877-833-7113, if made by telephone. To reduce expenses, only one copy of this Information Statement or the Trust’s annual report and semi-annual report, if available, may be mailed to households, even if more than one person in a household is a shareholder. To request additional copies of this information statement or the annual report or semi-annual report, or if you have received multiple copies but prefer to receive only one copy per household, please call the Trust at the above telephone number. If you do not want the mailing of these documents to be combined with those for other members of your household in the future, please contact the Trust at the above address or phone number. SHAREHOLDER PROPOSALS The Trust is not required to hold annual meetings of shareholders. Since the Trust does not hold regular meetings of shareholders, the anticipated date of the next meeting of shareholders cannot be provided. Any shareholder proposal that may properly be included in the proxy solicitation material for a meeting of shareholders must be received by the Trust no later than 120 days prior to the date proxy statements are mailed to shareholders. 10
